DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This is in response to an amendment/response filed 7/29/2022.
Claim(s) 1-42 has/have been cancelled.
No claims(s) has/have been added. 
Claims(s) 43-62 is/are currently pending.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/29/2022 has been entered.

Information Disclosure Statement

The information disclosure statement(s) (IDS(s)) submitted on 7/29/2022 is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered by the Examiner.
The Examiner notes that U.S. Publication and Patent Documents citation #3 as noted on the IDS dated 7/29/2022 listed as, US 2016/0234857, is the English language equivalent for Foreign Patent Documents citation #6 as noted by, JP 2018511203 A, which is in the Japanese language.

Response to Arguments
Applicant’s arguments, see page 9, filed 7/29/2022, with respect to allowability of claims 43-62 have been fully considered and are persuasive.  The Notice of Allowance has been withdrawn in view of Huawei et al., 3rd Generation Partnership Project (3GPP), “Discussion on efficient utilization of BF CSI-RS”, May 23-27, 2016, 3GPP, 3GPP TSG RAN WG1, Meeting #85, Nanjing, China, R1-164858 (Non Patent Literature Documents citation #8 listed on IDS dated 7/29/2022) and Lee et al. US 20180041325. 

Claim Objections
Claim 49 is objected to because of the following informalities:  claim 49, two lines from the bottom notes “accordance the second field” which is considered improper grammar. The Examiner suggests changing to “accordance with the second field”, or something similar.  Appropriate correction is required.
Claim 51 is objected to because of the following informalities:  claim 51, three lines from the bottom notes “the second data” which appears to be a typographical error.  The Examiner suggests changing to “the third data”, or something similar.  Appropriate correction is required.
Claim 61 is objected to because of the following informalities:  claim 61, line 2, notes “the processor”, however “processor” has not previously been noted.  The Examiner suggests changing to “a processor”, or something similar.  Appropriate correction is required.
Claim 62 is objected to because of the following informalities:  claim 62, line 4, notes “the processor”, however “processor” has not previously been noted.  The Examiner suggests changing to “a processor”, or something similar.  Appropriate correction is required.
Claim 62 is objected to because of the following informalities:  claim 62, three lines from the bottom notes “the second data” which appears to be a typographical error.  The Examiner suggests changing to “the third data”, or something similar.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 43, 44, 45, 47, 48, 49, 51, 52, 55, 56, 57, 59, 60, 61 and 62 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huawei et al., 3rd Generation Partnership Project (3GPP), “Discussion on efficient utilization of BF CSI-RS”, May 23-27, 2016, 3GPP, 3GPP TSG RAN WG1, Meeting #85, Nanjing, China, R1-164858 (Non Patent Literature Documents citation #8 listed on IDS dated 7/29/2022) in view of Lee et al. US 20180041325.

As to claim 43:
Huawei et al. discloses:
A wireless transmit/receive unit (WTRU) comprising a processor configured to:
receive a radio resource (RRC) message, the RRC message indicating a plurality of radio resource subsets;
(“In order to more efficiently utilize beamformed CSI-RS resources between different UEs, a shared resource pool can be semi-statically configured to UEs. When some CSI-RS resources of UE-1 are free at transmission time n, those unoccupied CSI-RS resources can be shared by other UEs. An ON/OFF indication of the CSI-RS resources in the CSI-RS resource pool can be sent to UE by dynamic physical layer signalling. For example, a bitmap of ON/OFF state for all the CSI-RS resources in CSI-RS resource pool can be indicated to UE by DCI signaling. Furthermore the unoccupied REs of CSI-RS with OFF state can be used for PDSCH transmission.”; Huawei et al; p.3, Proposal 5)
(“In order to save overhead, a two-level CSI-RS configuration method can be considered for A-CSI-RS. In this method, pt level CSI-RS configuration is semi-static configured to UE by RRC signalling. This pt level CSI-RS configuration as a default configuration further includes T (T>=l) predefined 2nd level CSI-RS resources. For configuration of 2nd level CSI-RS, signalling of parameters AntennaPortsCount and ResourceConjig is substituted by a configuration index. Thereby, the required DCI bits are significantly reduced.”; Huawei et al.; p.2, Proposal 3)
(where
“UE” maps to “WTRU”
“shared resource pool can be semi-statically configured”/”unoccupied CSI-resources”/”bitmap of ON/OFF state for all the CSI-RS resources in the CSI-RS resource pool”/”level CSI-RS configuration is semi-static configured to UE by RRC signaling” maps to “receive a radio resource (RRC) message, the RRC message indicating a plurality of radio resource subsets”, where “semi-statically configured” is considered as requiring “receive a ...message” in order to perform “semi-statically configured”, “bitmap of ON/OFF state for all the CSI-RS resources in the CSI-RS resource pool” maps to “plurality of radio resource subsets”, where “CSI-RS resource.” Maps to “resource subset”, “bitmap”/”resources” maps to “plurality”, “RRC” maps to “RRC”

receive downlink control information (DCI), wherein the DCI indicates radio resources allocated to the WTRU for a downlink transmission, the DCI comprises a field, the field comprises a first indication and a second indication, the first indication signifies that a first radio resource subset of the plurality of radio resource subsets indicated by the RRC message is to be used for receiving the downlink transmission, and the second indication signifies that a second radio resource subset of the plurality of radio resource subsets indicated by the RRC message is reserved and is not to be used for receiving the downlink transmission; and
(where
“bitmap of ON/OFF state for all the CSI-RS resources in CSI-RS resource pool can be indicated to UE by DCI signaling. Furthermore the unoccupied REs of CSI-RS with OFF state can be used for PDSCH transmission” maps to “receive downlink control information (DCI), wherein the DCI indicates radio resources allocated to the WTRU for a downlink transmission, the DCI comprises a field, the field comprises a first indication and a second indication”, where “signaling” maps to “receive”, “DCI” maps to “DCI”, “bitmap...resources...DCI” maps to “DCI indicates radio resources allocated”, “bitmap...unoccupied REs...OFF state can be used for PDSCH transmission” maps to “resources allocated to the WTRU for a downlink transmission”, where “REs...OFF” maps to “resources allocated”, “PDSCH” maps to “downlink transmission”, “bitmap” maps to “field”, bit in bitmap with “OFF” maps to “first indication”, “bit in bitmap with “ON” maps to “second indication”
“OFF state can be used for PDSCH transmission” maps to “the first indication signifies that a first radio resource subset of the plurality of radio resource subsets indicated by the RRC message is to be used for receiving the downlink transmission”,
“bitmap of ON” when “CSI-RS resource” are not “free” maps to “the second indication signifies that a second radio resource subset of the plurality of radio resource subsets indicated by the ... message is reserved and is not to be used for receiving the downlink transmission”, as when “ON” the “CSI-RS resource” will be used for “CSI-RS” and will not be used for “receiving the downlink transmission” and are not “shared” and are reserved for receiving “CSI-RS” which maps to “reserved”, where “shared” is considered as indicating “UE-1” also shares in the used of the “free” “CSI-RS resources”

receive data associated with the downlink transmission, wherein the data is received using ... the radio resources allocated to the WTRU for the downlink transmission, ... the radio resources used to receive the data including the first radio resource subset and excluding the second resource subset in accordance with the field comprised in the DCI.
(where
“the unoccupied REs of CSI-RS with OFF state can be used for PDSCH transmission” maps to “receive data associated with the downlink transmission, wherein the data is received using ... the radio resources allocated to the WTRU for the downlink transmission”, “transmission” maps to “receive”, “PDSCH” maps to “data associated with downlink transmission”
“unoccupied REs of CSI-RS with OFF state can be used for PDSCH transmission” maps to “the radio resources used to receive the data including the first radio resource subset”,
““bitmap of ON/... state for all the CSI-RS resources in CSI-RS resource pool”/” a bitmap of ON/... state for all the CSI-RS resources in CSI-RS resource pool can be indicated to UE by DCI signaling” maps to “excluding the second resource subset in accordance with the field comprised in the DCI”, where in the “ON...state”, the resources are used for CSI-RS and not used for data.
      	
	Huawei et al. teaches a bitmap used for allocating unused resources associated with CSI-RS for performing PDSCH transmission, where the bitmap is communicated via DCI.  Where CSI-RS configuration of resources is performed via RRC signaling.
      
Huawei et al. as described above does not explicitly teach:
[using] a portion of [the radio resources allocated to the WTRU for the downlink transmission]
the portion of [the radio resources used to receive the data including the first radio resource subset and excluding the second resource subset in accordance with the field comprised in the DCI]

However, LEE et a. further teaches a TTI indication bitmap/sPDSCHs capability which includes:
[using] a portion of [the radio resources allocated to the WTRU for the downlink transmission]
the portion of [the radio resources used to receive the data including the first radio resource subset and excluding the second resource subset in accordance with the field comprised in the DCI]
(“That is, when the TTI indication bitmap is set to “1011”, (the same or different) data is transmitted through the first, third, and fourth sPDSCHs of the carrier 1.”; Lee et al.; 0456)
(where
“the same or different) data” maps to “data”
“first...sPDSCHs” maps to “portion of [the radio resources used to receive the data]”

      	Lee et al. teaches a bitmap for indicating data is communicated via a plurality of sPDSCHs.
      
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the TTI indication bitmap/sPDSCHs capability of Lee et al. into Huawei et al. By modifying the PDSCH of Huawei et al. to include the TTI indication bitmap/sPDSCHs capability as taught by the communication/processing of Lee et al., the benefits of improved efficiency (Huawei et al.; p.1, Proposal 1, p.3, Proposal 5) with improved frame structure (Lee et al.; 0011) are achieved.

As to claim 44:
Huawei et al. discloses:
	wherein each of the plurality of radio resource subsets indicated by the RRC message comprises periodically repeating patterns of radio resources.
	(see Figure 1; Huawei et al.)

As to claim 45:
Huawei et al. discloses:
	wherein the RRC message indicates which resource elements correspond to each of the plurality of radio resource subsets.
	(see Figure 1; Huawei et al.)

As to claim 47:
Huawei et al. discloses:
wherein the RRC message comprises an indication of a respective periodicity associated with each of the plurality of radio resource subsets.
(“In order to save overhead, a two-level CSI-RS configuration method can be considered for A-CSI-RS. In this method, pt level CSI-RS configuration is semi-static configured to UE by RRC signalling. This pt level CSI-RS configuration as a default configuration further includes T (T>=l) predefined 2nd level CSI-RS resources. For configuration of 2nd level CSI-RS, signalling of parameters AntennaPortsCount and ResourceConjig is substituted by a configuration index. Thereby, the required DCI bits are significantly reduced.”; Huawei et al.; p.2, Proposal 3)
(“An example of two level CSI-RS configuration/reconfiguration can be found in figure 1. Wherein, the first level CSI-RS {CSI-RS#O with port 15-22}, is constructed by 4 predefined 2 ports' CSI-RS resources, {CSI-RS#l with port 15, 16}, {CSI-RS#2 with port 17, 18}, {CSI-RS#3 with port 19, 20}, {CSI-RS#4 with port 21, 22}. The first level CSI-RS as a default resource is configured with 5ms periodicity. Based on this first level CSI-RS, a subsequent DCI signalling to indicate the configuration index of2nd level CSI-RS is informed to UE at each CSI-RS transmission time.”; Huawei et al.; p.2, Proposal 3)

As to claim 48:
Huawei et al. discloses:
	wherein each of the first radio resource subset and the second radio resource subset at least partially overlap with the radio resources allocated for the downlink
	(“With the introduction of A-CSI-RS, dynamic configuration/reconfiguration ofCSI-RS is supported. While fast change of time frequency resources for CSI-RS will affect user's PDSCH rate matching. Thereby, an additional DCI signalling for PDSCH rate matching is needed in A-CSI-RS scheme.”; Huawei et al.; p.2, Proposal 3 and Figure 1)
	(where “rate matching” maps to “overlap”)

As to claim 49:
Huawei et al. discloses:
..., the ... DCI indicates second radio resources allocated to the WTRU for a ... downlink transmission, the ... DCI comprises a second field, the second field comprises a third indication and a fourth indication, the third indication signifies that the first radio resource subset of the plurality of radio resource subsets indicated by the RRC message is to be used for receiving the ... downlink transmission, and the fourth indication signifies that the second radio resource subset of the plurality of radio resource subsets indicated by the RRC message is to be used for receiving the downlink transmission; and
receive ... data associated with the second downlink transmission, wherein the ... data is received using the ... radio resources allocated to the WTRU for the ... downlink transmission, the ... radio resources used to receive the ... data including the first radio resource subset and the second radio resource subset in accordance the second field comprised in the ... DCI.
 
(“In order to more efficiently utilize beamformed CSI-RS resources between different UEs, a shared resource pool can be semi-statically configured to UEs. When some CSI-RS resources of UE-1 are free at transmission time n, those unoccupied CSI-RS resources can be shared by other UEs. An ON/OFF indication of the CSI-RS resources in the CSI-RS resource pool can be sent to UE by dynamic physical layer signalling. For example, a bitmap of ON/OFF state for all the CSI-RS resources in CSI-RS resource pool can be indicated to UE by DCI signaling. Furthermore the unoccupied REs of CSI-RS with OFF state can be used for PDSCH transmission.”; Huawei et al; p.3, Proposal 5)
(“In order to save overhead, a two-level CSI-RS configuration method can be considered for A-CSI-RS. In this method, pt level CSI-RS configuration is semi-static configured to UE by RRC signalling. This pt level CSI-RS configuration as a default configuration further includes T (T>=l) predefined 2nd level CSI-RS resources. For configuration of 2nd level CSI-RS, signalling of parameters AntennaPortsCount and ResourceConjig is substituted by a configuration index. Thereby, the required DCI bits are significantly reduced.”; Huawei et al.; p.2, Proposal 3)
	      
Huawei et al. as described above does not explicitly teach:
receive a second physical downlink control channel transmission, wherein the second physical downlink control channel transmission comprises second DCI
[receive] second [data]

However, LEE et a. further teaches a DCIs/sPDSCHs capability which includes:
receive a second physical downlink control channel transmission, wherein the second physical downlink control channel transmission comprises second DCI
[receive] second [data]
 (“That is, when the TTI indication bitmap is set to “1011”, (the same or different) data is transmitted through the first, third, and fourth sPDSCHs of the carrier 1.”; Lee et al.; 0456)
(“When cross carrier scheduling is activated, it is necessary for a UE to monitor a PDCCH with respect to a plurality of DCIs in the control region of a monitoring CC according to a transmission mode and/or bandwidth for each CC. Therefore, along with PDCCH monitoring, it is necessary to construct a search space to support the PDCCH monitoring.”; Lee et al.; 0144)
      
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the DCIs/sPDSCHs capability of Lee et al. into Huawei et al. By modifying the PDSCH of Huawei et al. to include the DCIs/sPDSCHs capability as taught by the communication/processing of Lee et al., the benefits of improved efficiency (Huawei et al.; p.1, Proposal 1, p.3, Proposal 5) with improved frame structure (Lee et al.; 0011) are achieved.

As to claim 51:
Huawei et al. discloses:
wherein the processor is further configured to:

..., the ... DCI indicates third radio resources allocated to the WTRU for a ... downlink transmission, the ... DCI comprises a third field, the third field comprises a fifth indication and a sixth indication, the fifth indication signifies that the first radio resource subset of the plurality of radio resource subsets indicated by the RRC message is reserved and is not to be used for receiving the second downlink transmission, and the sixth indication signifies that the second radio resource subset of the plurality of radio resource subsets indicated by the RRC message is reserved and is not to be used for receiving the downlink transmission; and
 receive ... data associated with the third downlink transmission, wherein the ... data is received using a portion of the ... radio resources allocated to the WTRU for the ... downlink transmission, the portion of the ... radio resources used to receive the second data excluding the first radio resource subset and the second radio resource subset in accordance the third field comprised in the ... DCI.
(“In order to more efficiently utilize beamformed CSI-RS resources between different UEs, a shared resource pool can be semi-statically configured to UEs. When some CSI-RS resources of UE-1 are free at transmission time n, those unoccupied CSI-RS resources can be shared by other UEs. An ON/OFF indication of the CSI-RS resources in the CSI-RS resource pool can be sent to UE by dynamic physical layer signalling. For example, a bitmap of ON/OFF state for all the CSI-RS resources in CSI-RS resource pool can be indicated to UE by DCI signaling. Furthermore the unoccupied REs of CSI-RS with OFF state can be used for PDSCH transmission.”; Huawei et al; p.3, Proposal 5)
(“In order to save overhead, a two-level CSI-RS configuration method can be considered for A-CSI-RS. In this method, pt level CSI-RS configuration is semi-static configured to UE by RRC signalling. This pt level CSI-RS configuration as a default configuration further includes T (T>=l) predefined 2nd level CSI-RS resources. For configuration of 2nd level CSI-RS, signalling of parameters AntennaPortsCount and ResourceConjig is substituted by a configuration index. Thereby, the required DCI bits are significantly reduced.”; Huawei et al.; p.2, Proposal 3)
	      
Huawei et al. as described above does not explicitly teach:
receive a third physical downlink control channel transmission, wherein the third physical downlink control channel transmission comprises third DCI 
[receive] third [data]

However, LEE et a. further teaches a DCIs/sPDSCHs capability which includes:
receive a third physical downlink control channel transmission, wherein the third physical downlink control channel transmission comprises third DCI 
[receive] third [data]
 (“That is, when the TTI indication bitmap is set to “1011”, (the same or different) data is transmitted through the first, third, and fourth sPDSCHs of the carrier 1.”; Lee et al.; 0456)
(“When cross carrier scheduling is activated, it is necessary for a UE to monitor a PDCCH with respect to a plurality of DCIs in the control region of a monitoring CC according to a transmission mode and/or bandwidth for each CC. Therefore, along with PDCCH monitoring, it is necessary to construct a search space to support the PDCCH monitoring.”; Lee et al.; 0144)
      
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the DCIs/sPDSCHs capability of Lee et al. into Huawei et al. By modifying the PDSCH of Huawei et al. to include the DCIs/sPDSCHs capability as taught by the communication/processing of Lee et al., the benefits of improved efficiency (Huawei et al.; p.1, Proposal 1, p.3, Proposal 5) with improved frame structure (Lee et al.; 0011) are achieved.

As to claim 52:
Huawei et al. discloses:
wherein the radio resources allocated to the WTRU for the downlink transmission comprise radio resources used for reference signal
(“In order to more efficiently utilize beamformed CSI-RS resources between different UEs, a shared resource pool can be semi-statically configured to UEs. When some CSI-RS resources of UE-1 are free at transmission time n, those unoccupied CSI-RS resources can be shared by other UEs. An ON/OFF indication of the CSI-RS resources in the CSI-RS resource pool can be sent to UE by dynamic physical layer signalling. For example, a bitmap of ON/OFF state for all the CSI-RS resources in CSI-RS resource pool can be indicated to UE by DCI signaling. Furthermore the unoccupied REs of CSI-RS with OFF state can be used for PDSCH transmission.”; Huawei et al; p.3, Proposal 5)
(“In order to save overhead, a two-level CSI-RS configuration method can be considered for A-CSI-RS. In this method, pt level CSI-RS configuration is semi-static configured to UE by RRC signalling. This pt level CSI-RS configuration as a default configuration further includes T (T>=l) predefined 2nd level CSI-RS resources. For configuration of 2nd level CSI-RS, signalling of parameters AntennaPortsCount and ResourceConjig is substituted by a configuration index. Thereby, the required DCI bits are significantly reduced.”; Huawei et al.; p.2, Proposal 3)

As to claim 55:
Huawei et al. discloses:
A method implemented by a Wireless Transmit/Receive Unit (WTRU), the method comprising: 
receiving a radio resource control (RRC) message, the RRC message indicating a plurality of radio resource subsets;
 (“In order to more efficiently utilize beamformed CSI-RS resources between different UEs, a shared resource pool can be semi-statically configured to UEs. When some CSI-RS resources of UE-1 are free at transmission time n, those unoccupied CSI-RS resources can be shared by other UEs. An ON/OFF indication of the CSI-RS resources in the CSI-RS resource pool can be sent to UE by dynamic physical layer signalling. For example, a bitmap of ON/OFF state for all the CSI-RS resources in CSI-RS resource pool can be indicated to UE by DCI signaling. Furthermore the unoccupied REs of CSI-RS with OFF state can be used for PDSCH transmission.”; Huawei et al; p.3, Proposal 5)
(“In order to save overhead, a two-level CSI-RS configuration method can be considered for A-CSI-RS. In this method, pt level CSI-RS configuration is semi-static configured to UE by RRC signalling. This pt level CSI-RS configuration as a default configuration further includes T (T>=l) predefined 2nd level CSI-RS resources. For configuration of 2nd level CSI-RS, signalling of parameters AntennaPortsCount and ResourceConjig is substituted by a configuration index. Thereby, the required DCI bits are significantly reduced.”; Huawei et al.; p.2, Proposal 3)
(where
“UE” maps to “WTRU”
“shared resource pool can be semi-statically configured”/”unoccupied CSI-resources”/”bitmap of ON/OFF state for all the CSI-RS resources in the CSI-RS resource pool”/”level CSI-RS configuration is semi-static configured to UE by RRC signaling” maps to “receive a radio resource (RRC) message, the RRC message indicating a plurality of radio resource subsets”, where “semi-statically configured” is considered as requiring “receive a ...message” in order to perform “semi-statically configured”, “bitmap of ON/OFF state for all the CSI-RS resources in the CSI-RS resource pool” maps to “plurality of radio resource subsets”, where “CSI-RS resource.” Maps to “resource subset”, “bitmap”/”resources” maps to “plurality”, “RRC” maps to “RRC”

receiving downlink control information (DCI), wherein the DCI indicates radio resources allocated to the WTRU for a downlink transmission, the DCI comprises a field, the field comprises a first indication and a second indication, the first indication signifies that a first radio resource subset[[s]] of the plurality of radio resource subsets indicated by the RRC message is to be used for receiving the downlink transmission, and the second indication signifies that a second radio resource subset of the plurality of radio resource subsets indicated by the RRC message is reserved and is not to be used for receiving the downlink;
 (where
“bitmap of ON/OFF state for all the CSI-RS resources in CSI-RS resource pool can be indicated to UE by DCI signaling. Furthermore the unoccupied REs of CSI-RS with OFF state can be used for PDSCH transmission” maps to “receive downlink control information (DCI), wherein the DCI indicates radio resources allocated to the WTRU for a downlink transmission, the DCI comprises a field, the field comprises a first indication and a second indication”, where “signaling” maps to “receive”, “DCI” maps to “DCI”, “bitmap...resources...DCI” maps to “DCI indicates radio resources allocated”, “bitmap...unoccupied REs...OFF state can be used for PDSCH transmission” maps to “resources allocated to the WTRU for a downlink transmission”, where “REs...OFF” maps to “resources allocated”, “PDSCH” maps to “downlink transmission”, “bitmap” maps to “field”, bit in bitmap with “OFF” maps to “first indication”, “bit in bitmap with “ON” maps to “second indication”
“OFF state can be used for PDSCH transmission” maps to “the first indication signifies that a first radio resource subset of the plurality of radio resource subsets indicated by the RRC message is to be used for receiving the downlink transmission”,
“bitmap of ON” when “CSI-RS resource” are not “free” maps to “the second indication signifies that a second radio resource subset of the plurality of radio resource subsets indicated by the ... message is reserved and is not to be used for receiving the downlink transmission”, as when “ON” the “CSI-RS resource” will be used for “CSI-RS” and will not be used for “receiving the downlink transmission” and are not “shared” and are reserved for receiving “CSI-RS” which maps to “reserved”, where “shared” is considered as indicating “UE-1” also shares in the used of the “free” “CSI-RS resources”

receiving data associated with the downlink transmission, wherein the data is received ... of the radio resources allocated to the WTRU for the downlink transmission, ... the radio resources used to receive the data including the first radio resource subset and excluding the second radio resource subset in accordance with the field comprised in the DCI.
 (where
“the unoccupied REs of CSI-RS with OFF state can be used for PDSCH transmission” maps to “receive data associated with the downlink transmission, wherein the data is received using ... the radio resources allocated to the WTRU for the downlink transmission”, “transmission” maps to “receive”, “PDSCH” maps to “data associated with downlink transmission”
“unoccupied REs of CSI-RS with OFF state can be used for PDSCH transmission” maps to “the radio resources used to receive the data including the first radio resource subset”,
““bitmap of ON/... state for all the CSI-RS resources in CSI-RS resource pool”/” a bitmap of ON/... state for all the CSI-RS resources in CSI-RS resource pool can be indicated to UE by DCI signaling” maps to “excluding the second resource subset in accordance with the field comprised in the DCI”, where in the “ON...state”, the resources are used for CSI-RS and not used for data.
      	
	Huawei et al. teaches a bitmap used for allocating unused resources associated with CSI-RS for performing PDSCH transmission, where the bitmap is communicated via DCI.  Where CSI-RS configuration of resources is performed via RRC signaling.
      
Huawei et al. as described above does not explicitly teach:
[using] a portion of [the radio resources allocated to the WTRU for the downlink transmission]
the portion of [the radio resources used to receive the data including the first radio resource subset and excluding the second resource subset in accordance with the field comprised in the DCI]

However, LEE et a. further teaches a TTI indication bitmap/sPDSCHs capability which includes:
[using] a portion of [the radio resources allocated to the WTRU for the downlink transmission]
the portion of [the radio resources used to receive the data including the first radio resource subset and excluding the second resource subset in accordance with the field comprised in the DCI]
(“That is, when the TTI indication bitmap is set to “1011”, (the same or different) data is transmitted through the first, third, and fourth sPDSCHs of the carrier 1.”; Lee et al.; 0456)
(where
“the same or different) data” maps to “data”
“first...sPDSCHs” maps to “portion of [the radio resources used to receive the data]”

      	Lee et al. teaches a bitmap for indicating data is communicated via a plurality of sPDSCHs.
      
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the TTI indication bitmap/sPDSCHs capability of Lee et al. into Huawei et al. By modifying the PDSCH of Huawei et al. to include the TTI indication bitmap/sPDSCHs capability as taught by the communication/processing of Lee et al., the benefits of improved efficiency (Huawei et al.; p.1, Proposal 1, p.3, Proposal 5) with improved frame structure (Lee et al.; 0011) are achieved.

As to claim 56:
Huawei et al. discloses:
	wherein each of the plurality of radio resource subsets indicated by the RRC message comprises periodically repeating patterns of radio resources.
	(see Figure 1; Huawei et al.)

As to claim 57:
Huawei et al. discloses:
	wherein the RRC message indicates which resource elements correspond to each of the plurality of radio resource subsets.
	(see Figure 1; Huawei et al.)

As to claim 59:
Huawei et al. discloses:
wherein the RRC message comprises an indication of a respective periodicity associated with each of the plurality of radio resource subsets.
(“In order to save overhead, a two-level CSI-RS configuration method can be considered for A-CSI-RS. In this method, pt level CSI-RS configuration is semi-static configured to UE by RRC signalling. This pt level CSI-RS configuration as a default configuration further includes T (T>=l) predefined 2nd level CSI-RS resources. For configuration of 2nd level CSI-RS, signalling of parameters AntennaPortsCount and ResourceConjig is substituted by a configuration index. Thereby, the required DCI bits are significantly reduced.”; Huawei et al.; p.2, Proposal 3)
(“An example of two level CSI-RS configuration/reconfiguration can be found in figure 1. Wherein, the first level CSI-RS {CSI-RS#O with port 15-22}, is constructed by 4 predefined 2 ports' CSI-RS resources, {CSI-RS#l with port 15, 16}, {CSI-RS#2 with port 17, 18}, {CSI-RS#3 with port 19, 20}, {CSI-RS#4 with port 21, 22}. The first level CSI-RS as a default resource is configured with 5ms periodicity. Based on this first level CSI-RS, a subsequent DCI signalling to indicate the configuration index of2nd level CSI-RS is informed to UE at each CSI-RS transmission time.”; Huawei et al.; p.2, Proposal 3)

As to claim 60:
Huawei et al. discloses:
	wherein each of the first radio resource subset and the second radio resource subset at least partially overlap with the radio resources allocated for the downlink
	(“With the introduction of A-CSI-RS, dynamic configuration/reconfiguration ofCSI-RS is supported. While fast change of time frequency resources for CSI-RS will affect user's PDSCH rate matching. Thereby, an additional DCI signalling for PDSCH rate matching is needed in A-CSI-RS scheme.”; Huawei et al.; p.2, Proposal 3 and Figure 1)
	(where “rate matching” maps to “overlap”)

As to claim 61:
Huawei et al. discloses:
..., the ... DCI indicates second radio resources allocated to the WTRU for a ... downlink transmission, the ... DCI comprises a second field, the second field comprises a third indication and a fourth indication, the third indication signifies that the first radio resource subset of the plurality of radio resource subsets indicated by the RRC message is to be used for receiving the ... downlink transmission, and the fourth indication signifies that the second radio resource subset of the plurality of radio resource subsets indicated by the RRC message is to be used for receiving the downlink transmission; and
receive ... data associated with the second downlink transmission, wherein the ... data is received using the ... radio resources allocated to the WTRU for the ... downlink transmission, the ... radio resources used to receive the ... data including the first radio resource subset and the second radio resource subset in accordance the second field comprised in the ... DCI.
 
(“In order to more efficiently utilize beamformed CSI-RS resources between different UEs, a shared resource pool can be semi-statically configured to UEs. When some CSI-RS resources of UE-1 are free at transmission time n, those unoccupied CSI-RS resources can be shared by other UEs. An ON/OFF indication of the CSI-RS resources in the CSI-RS resource pool can be sent to UE by dynamic physical layer signalling. For example, a bitmap of ON/OFF state for all the CSI-RS resources in CSI-RS resource pool can be indicated to UE by DCI signaling. Furthermore the unoccupied REs of CSI-RS with OFF state can be used for PDSCH transmission.”; Huawei et al; p.3, Proposal 5)
(“In order to save overhead, a two-level CSI-RS configuration method can be considered for A-CSI-RS. In this method, pt level CSI-RS configuration is semi-static configured to UE by RRC signalling. This pt level CSI-RS configuration as a default configuration further includes T (T>=l) predefined 2nd level CSI-RS resources. For configuration of 2nd level CSI-RS, signalling of parameters AntennaPortsCount and ResourceConjig is substituted by a configuration index. Thereby, the required DCI bits are significantly reduced.”; Huawei et al.; p.2, Proposal 3)
	      
Huawei et al. as described above does not explicitly teach:
receive a second physical downlink control channel transmission, wherein the second physical downlink control channel transmission comprises second DCI
[receive] second [data]

However, LEE et a. further teaches a DCIs/sPDSCHs capability which includes:
receive a second physical downlink control channel transmission, wherein the second physical downlink control channel transmission comprises second DCI
[receive] second [data]
 (“That is, when the TTI indication bitmap is set to “1011”, (the same or different) data is transmitted through the first, third, and fourth sPDSCHs of the carrier 1.”; Lee et al.; 0456)
(“When cross carrier scheduling is activated, it is necessary for a UE to monitor a PDCCH with respect to a plurality of DCIs in the control region of a monitoring CC according to a transmission mode and/or bandwidth for each CC. Therefore, along with PDCCH monitoring, it is necessary to construct a search space to support the PDCCH monitoring.”; Lee et al.; 0144)
      
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the DCIs/sPDSCHs capability of Lee et al. into Huawei et al. By modifying the PDSCH of Huawei et al. to include the DCIs/sPDSCHs capability as taught by the communication/processing of Lee et al., the benefits of improved efficiency (Huawei et al.; p.1, Proposal 1, p.3, Proposal 5) with improved frame structure (Lee et al.; 0011) are achieved.

As to claim 62:
Huawei et al. discloses:
wherein the processor is further configured to:

..., the ... DCI indicates third radio resources allocated to the WTRU for a ... downlink transmission, the ... DCI comprises a third field, the third field comprises a fifth indication and a sixth indication, the fifth indication signifies that the first radio resource subset of the plurality of radio resource subsets indicated by the RRC message is reserved and is not to be used for receiving the second downlink transmission, and the sixth indication signifies that the second radio resource subset of the plurality of radio resource subsets indicated by the RRC message is reserved and is not to be used for receiving the downlink transmission; and
 receive ... data associated with the third downlink transmission, wherein the ... data is received using a portion of the ... radio resources allocated to the WTRU for the ... downlink transmission, the portion of the ... radio resources used to receive the second data excluding the first radio resource subset and the second radio resource subset in accordance the third field comprised in the ... DCI.
(“In order to more efficiently utilize beamformed CSI-RS resources between different UEs, a shared resource pool can be semi-statically configured to UEs. When some CSI-RS resources of UE-1 are free at transmission time n, those unoccupied CSI-RS resources can be shared by other UEs. An ON/OFF indication of the CSI-RS resources in the CSI-RS resource pool can be sent to UE by dynamic physical layer signalling. For example, a bitmap of ON/OFF state for all the CSI-RS resources in CSI-RS resource pool can be indicated to UE by DCI signaling. Furthermore the unoccupied REs of CSI-RS with OFF state can be used for PDSCH transmission.”; Huawei et al; p.3, Proposal 5)
(“In order to save overhead, a two-level CSI-RS configuration method can be considered for A-CSI-RS. In this method, pt level CSI-RS configuration is semi-static configured to UE by RRC signalling. This pt level CSI-RS configuration as a default configuration further includes T (T>=l) predefined 2nd level CSI-RS resources. For configuration of 2nd level CSI-RS, signalling of parameters AntennaPortsCount and ResourceConjig is substituted by a configuration index. Thereby, the required DCI bits are significantly reduced.”; Huawei et al.; p.2, Proposal 3)
	      
Huawei et al. as described above does not explicitly teach:
receive a third physical downlink control channel transmission, wherein the third physical downlink control channel transmission comprises third DCI 
[receive] third [data]

However, LEE et a. further teaches a DCIs/sPDSCHs capability which includes:
receive a third physical downlink control channel transmission, wherein the third physical downlink control channel transmission comprises third DCI 
[receive] third [data]
 (“That is, when the TTI indication bitmap is set to “1011”, (the same or different) data is transmitted through the first, third, and fourth sPDSCHs of the carrier 1.”; Lee et al.; 0456)
(“When cross carrier scheduling is activated, it is necessary for a UE to monitor a PDCCH with respect to a plurality of DCIs in the control region of a monitoring CC according to a transmission mode and/or bandwidth for each CC. Therefore, along with PDCCH monitoring, it is necessary to construct a search space to support the PDCCH monitoring.”; Lee et al.; 0144)
      
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the DCIs/sPDSCHs capability of Lee et al. into Huawei et al. By modifying the PDSCH of Huawei et al. to include the DCIs/sPDSCHs capability as taught by the communication/processing of Lee et al., the benefits of improved efficiency (Huawei et al.; p.1, Proposal 1, p.3, Proposal 5) with improved frame structure (Lee et al.; 0011) are achieved.

Claim(s) 46, 50 and 58 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huawei et al., 3rd Generation Partnership Project (3GPP), “Discussion on efficient utilization of BF CSI-RS”, May 23-27, 2016, 3GPP, 3GPP TSG RAN WG1, Meeting #85, Nanjing, China, R1-164858 (Non Patent Literature Documents citation #8 listed on IDS dated 7/29/2022) in view of Lee et al. US 20180041325 and in further view of Park et al. US 20150271814.

As to claim 46:      
Huawei et al. discloses:
..., and the processor is configured to determine that the second at least one radio resource subset indicated using the field comprised in the DCI does not include bits of the....
(“In order to more efficiently utilize beamformed CSI-RS resources between different UEs, a shared resource pool can be semi-statically configured to UEs. When some CSI-RS resources of UE-1 are free at transmission time n, those unoccupied CSI-RS resources can be shared by other UEs. An ON/OFF indication of the CSI-RS resources in the CSI-RS resource pool can be sent to UE by dynamic physical layer signalling. For example, a bitmap of ON/OFF state for all the CSI-RS resources in CSI-RS resource pool can be indicated to UE by DCI signaling. Furthermore the unoccupied REs of CSI-RS with OFF state can be used for PDSCH transmission.”; Huawei et al; p.3, Proposal 5)

Huawei et al. as described above does not explicitly teach:
wherein the data corresponds to a transport block
transport block

However, Park et al. et a. further teaches a transport block capability which includes:
wherein the data corresponds to a transport block
transport block
(“The eNB can transmit data for a UE or a UE group through the data region. Data transmitted through the data region may be called user data. For transmission of the user data, a physical downlink shared channel (PDSCH) may be allocated to the data region. A paging channel (PCH) and downlink-shared channel (DL-SCH) are transmitted through the PDSCH. The UE can read data transmitted through the PDSCH by decoding control information transmitted through a PDCCH. Information representing a UE or a UE group to which data on the PDSCH is transmitted, how the UE or UE group receives and decodes the PDSCH data, etc. is included in the PDCCH and transmitted. For example, if a specific PDCCH is CRC (cyclic redundancy check)-masked having radio network temporary identify (RNTI) of "A" and information about data transmitted using a radio resource (e.g. frequency position) of "B" and transmission format information (e.g. transport block size, modulation scheme, coding information, etc.) of "C" is transmitted through a specific DL subframe, the UE monitors PDCCHs using RNTI information and a UE having the RNTI of "A" detects a PDCCH and receives a PDSCH indicated by "B" and "C" using information about the PDCCH.”; Park et al.; 0068)
      
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the transport block capability of Park et al. into Huawei et al. By modifying the communications/processing of Huawei et al. to include the transport block capability as taught by the communication/processing of Park et al., the benefits of improved performance (Park et al.; 0022) are achieved.

As to claim 50:      
Huawei et al. as described above does not explicitly teach:
wherein the at least one radio resource subset corresponds to a radio resource allocation region (RRAR).

However, Park et al. et a. further teaches an allocated resource region capability which includes:
wherein the at least one radio resource subset corresponds to a radio resource allocation region (RRAR).
(“Here, each CSI-RS pattern (e.g. 0 to 3) can transmit CSI-RSs through 8 antenna ports. A UE receives information such as the number of antenna ports, an allocated resource region, transmit power, transmission period and offset, which correspond to CSI-RS configuration, through `antennaPortsCount`, `resourceConfig`, `Pc` and `subframeConfig` included in a CSI-RS-config information element of a signal of a higher layer such as an RRC. Specifically, `antennaPortsCount` indicates the number of antenna ports used to transmit CSI-RSs, `resourceConfig` corresponds to a CSI-RS configuration and indicates REs through which CIS-RSs are transmitted in a subframe, `Pc` represents an assumed ratio of a CSI-RS EPRE (Energy Per Resource Element) to a PDSCH EPRE and `subframeConfig` is a value indicating a CSI-RS transmission period and subframe offset information.”; Park et al.; 0141)
      
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the allocated resource region capability of Park et al. into Huawei et al. By modifying the communications/processing of Huawei et al. to include the allocated resource region capability as taught by the communication/processing of Park et al., the benefits of improved performance (Park et al.; 0022) are achieved.

As to claim 58:      
Huawei et al. discloses:
..., and the processor is configured to determine that the second at least one radio resource subset indicated using the field comprised in the DCI does not include bits of the....
(“In order to more efficiently utilize beamformed CSI-RS resources between different UEs, a shared resource pool can be semi-statically configured to UEs. When some CSI-RS resources of UE-1 are free at transmission time n, those unoccupied CSI-RS resources can be shared by other UEs. An ON/OFF indication of the CSI-RS resources in the CSI-RS resource pool can be sent to UE by dynamic physical layer signalling. For example, a bitmap of ON/OFF state for all the CSI-RS resources in CSI-RS resource pool can be indicated to UE by DCI signaling. Furthermore the unoccupied REs of CSI-RS with OFF state can be used for PDSCH transmission.”; Huawei et al; p.3, Proposal 5)

Huawei et al. as described above does not explicitly teach:
wherein the data corresponds to a transport block
transport block

However, Park et al. et a. further teaches a transport block capability which includes:
wherein the data corresponds to a transport block
transport block
(“The eNB can transmit data for a UE or a UE group through the data region. Data transmitted through the data region may be called user data. For transmission of the user data, a physical downlink shared channel (PDSCH) may be allocated to the data region. A paging channel (PCH) and downlink-shared channel (DL-SCH) are transmitted through the PDSCH. The UE can read data transmitted through the PDSCH by decoding control information transmitted through a PDCCH. Information representing a UE or a UE group to which data on the PDSCH is transmitted, how the UE or UE group receives and decodes the PDSCH data, etc. is included in the PDCCH and transmitted. For example, if a specific PDCCH is CRC (cyclic redundancy check)-masked having radio network temporary identify (RNTI) of "A" and information about data transmitted using a radio resource (e.g. frequency position) of "B" and transmission format information (e.g. transport block size, modulation scheme, coding information, etc.) of "C" is transmitted through a specific DL subframe, the UE monitors PDCCHs using RNTI information and a UE having the RNTI of "A" detects a PDCCH and receives a PDSCH indicated by "B" and "C" using information about the PDCCH.”; Park et al.; 0068)
      
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the transport block capability of Park et al. into Huawei et al. By modifying the communications/processing of Huawei et al. to include the transport block capability as taught by the communication/processing of Park et al., the benefits of improved performance (Park et al.; 0022) are achieved.

Claim(s) 53 and 54 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huawei et al., 3rd Generation Partnership Project (3GPP), “Discussion on efficient utilization of BF CSI-RS”, May 23-27, 2016, 3GPP, 3GPP TSG RAN WG1, Meeting #85, Nanjing, China, R1-164858 (Non Patent Literature Documents citation #8 listed on IDS dated 7/29/2022) in view of Lee et al. US 20180041325 and in further view of Chang et al. WO 2017099834.

As to claim 53:      
Huawei et al. as described above does not explicitly teach:
wherein each of the plurality of radio resource subsets indicated by the RRC message comprises an indication of a subcarrier spacing.

However, Chang et al. et a. further teaches a higher layer/subcarrier spacing capability which includes:
wherein each of the plurality of radio resource subsets indicated by the RRC message comprises an indication of a subcarrier spacing.
(“For the large subcarrier spacing OFDM symbol, the large-spacing OFDM symbol can include N.sub.t CSI-RS transmissions, where the value of N.sub.t is predefined, configured by higher layer signaling, or indicated in the DCI. The large subcarrier spacing OFDM symbol can have a larger CSI-RS subcarrier spacing than a subcarrier spacing of a physical downlink shared channel (xPDSCH), for example. As stated, the value of the CSI-RS subcarrier spacing for the large-spacing OFDM symbol can be predefined or predetermined by the eNB, configured by higher layer signaling, or indicated by the DCI. In addition, the symbol length for each CSI-RS can be smaller than a symbol length of the xPDSCH or other physical downlink channel, and different Tx beams can be applied to different the different CSI-RS symbols (equivalent CSI-RS parts or replica signals) or CRGs.”; Chang et al.; 0045)
      
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the higher layer/subcarrier spacing capability of Chang et al. into Huawei et al. By modifying the PDSCH of Huawei et al. to include the higher layer/subcarrier spacing capability as taught by the communication/processing of Chang et al., the benefits of reduced OFDM symbols (Chang et al.; 0002) are achieved.

As to claim 54:      
Huawei et al. discloses:
wherein the field comprised in the DCI indicates which radio resource subsets of the plurality of radio resource subsets indicated in the RRC message should not be used for receiving the data associated with the downlink transmission.
(“In order to more efficiently utilize beamformed CSI-RS resources between different UEs, a shared resource pool can be semi-statically configured to UEs. When some CSI-RS resources of UE-1 are free at transmission time n, those unoccupied CSI-RS resources can be shared by other UEs. An ON/OFF indication of the CSI-RS resources in the CSI-RS resource pool can be sent to UE by dynamic physical layer signalling. For example, a bitmap of ON/OFF state for all the CSI-RS resources in CSI-RS resource pool can be indicated to UE by DCI signaling. Furthermore the unoccupied REs of CSI-RS with OFF state can be used for PDSCH transmission.”; Huawei et al; p.3, Proposal 5)
(“In order to save overhead, a two-level CSI-RS configuration method can be considered for A-CSI-RS. In this method, pt level CSI-RS configuration is semi-static configured to UE by RRC signalling. This pt level CSI-RS configuration as a default configuration further includes T (T>=l) predefined 2nd level CSI-RS resources. For configuration of 2nd level CSI-RS, signalling of parameters AntennaPortsCount and ResourceConjig is substituted by a configuration index. Thereby, the required DCI bits are significantly reduced.”; Huawei et al.; p.2, Proposal 3).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL K PHILLIPS whose telephone number is (571)272-1037. The examiner can normally be reached M-F 8am-10am, 1pm-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Ngo can be reached on 571-272-3139. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MICHAEL K. PHILLIPS
Examiner
Art Unit 2464



/MICHAEL K PHILLIPS/Examiner, Art Unit 2464